SOHN DBD WH BP WD Pw Be

Nn NS NH NY NY NY NH VN KN Re Re ey me me ee pe ve LL
SoS ND DA FF Ww NH F& DO Ow NY DWN BP Ww wB HS

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 2:16-CR-071-APG-EJY

Plaintiff, Preliminary Order of Forfeiture

V.

GARETH DAVID LONG,

Defendant.

 

 

 

Gareth David Long pleaded guilty to Counts 1 and 16 of a 39-Count Criminal
Indictment charging him in Count 1 with wire fraud in violation of 18 U.S.C. § 1343 and in
Count 16 with aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1) with
1028A(c)(5). Mr. Long agreed to the forfeiture of property and the imposition of an in
personam criminal forfeiture money judgment as set forth in the Plea Agreement and the
Forfeiture Allegations of the Criminal Indictment.

The United States of America has shown the requisite nexus between the property
discussed in the Plea Agreement and the Forfeiture Allegations of the Criminal Indictment
and the offenses to which Gareth David Long pled guilty. Fed. R. Crim. P. 32.2(b)(1), (2).

The following property and money judgment are real or personal property that
constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §§ 1343 and
1028A(a)(1) with 1028A(c)(5), a specified unlawful activity as defined in 18 U.S.C. §§
1956(c)(7)(A) and 1961(1)(B), or a conspiracy to commit such offenses, and are subject to
forfeiture under 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p):

1. $210.32 in United States Currency;
. $938.01 in United States Currency;

. $60 in United States Currency;

. $10,225.46 in United States Currency;

2

3

4. $1,081.33 in United States Currency;

5

6. $788,593.43 in United States Currency;
7

. $2,112,673.65 in United States Currency;

 
So mH N DOD WH BP WD bw

10
11
12
13
14
13
16
17
18
19
20
21
22
23
24
ZS
26
Zi
28

 

 

8. REAL PROPERTY LOCATED AT 1350 STONEY CREEK DRIVE,
CEDAR HILL, DALLAS COUNTY, TEXAS 75104; and

MORE PARTICULARLY DESCRIBED AS ALL THAT REAL PROPERTY
SITUATED IN THE COUNTY OF DALLAS, STATE OF TEXAS:

BEING A 10.00 ACRE TRACT OF LAND SITUATED IN THE U. MATTHUSEN
106.50 ACRE SURVEY, ABSTRACT NO. 1046, THE WILLIAM NEWBY 198
ACRE SURVEY, ABSTRACT NO. 1085, THE WILLIAM C. BILLINGSLEY 60
ACRE SURVEY, ABSTRACT NO. 136, AND THE WILLIAM MASTERS 160
ACRE SURVEY, ABSTRACT NO. 899, DALLAS COUNTY, TEXAS, BEING
ALL THAT CERTAIN TRACT OF LAND DESCRIBED IN DEED AS TRACT
ONE TO KELLI FREEMAN, AS RECORDED IN INSTRUMENT NO.
200503550084, DEED RECORDS OF DALLAS, COUNTY, TEXAS, AND BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS
FOLLOWS

BEGINNING AT A FOUND 1/2-INCH IRON ROD AT THE COMMON NORTH
CORNER OF SAID TRACT ONE AND THAT CERTAIN TRACT OF LAND
DESCRIBED IN DEED TO DAVID WILLIS AND BARBARA WILLIS, AS
RECORDED IN VOLUME 96021, PAGE 2189, SAID DEED RECORDS, SAID
IRON ROD BEING ON THE SOUTH LINE OF STONEY CREEK ESTATES, AN
ADDITION TO DALLAS COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 83241, PAGE 3281, MAP RECORDS,
DALLAS COUNTY, TEXAS;

THENCE SOUTH 05 DEGREES 16 MINUTES 35 SECONDS WEST, A
DISTANCE OF 104.25 FEET ALONG THE COMMON LINE OF SAID TRACT
ONE AND SAID WILLIS TRACT TO A FOUND 1/2-INCH IRON ROD;

THENCE SOUTH 22 DEGREES 59 MINUTES 58 SECONDS EAST, A
DISTANCE OF 376.97 FEET ALONG SAID COMMON LINE TO A POINT
FROM WHICH A FOUND 1/2-INCH IRON ROD BEARS SOUTH 68 DEGREES
43 MINUTES 21 SECONDS WEST; A DISTANCE OF 0.37 OF ONE FOOT;
THENCE SOUTH 00 DEGREES 33 MINUTES 45 SECONDS WEST, A
DISTANCE OF 1,073.27 FEET ALONG SAID COMMON LINE TO A FOUND
1/2-INCH IRON ROD AT THE COMMON, EAST CORNER OF AFORESAID
TRACT ONE AND THAT CERTAIN TRACT OF LAND DESCRIBED IN
AFORESAID FREEMAN DEED AS TRACT TWO;

THENCE NORTH 52 DEGREES 04 MINUTES 37 SECONDS WEST, A
DISTANCE OF 935.05 FEET ALONG THE COMMON LINE OF SAID TRACTS
ONE AND TWO TO A FOUND 1/2-INCH IRON ROD AT THE COMMON
WEST CORNER OF SAID TRACTS, SAID IRON ROD BEING ON THE
SOUTHEAST LINE OF THAT CERTAIN TRACT OF LAND DESCRIBED IN
DEED AS TRACT ITO DAVID HOELSCHER AND WIFE, SUZANNE
HOELSCHER, AS RECORDED IN INSTRUMENT NO. 201000321376,
AFORESAID DEED RECORDS;

THENCE NORTH 45 DEGREES 33 MINUTES 45 SECONDS EAST, A
DISTANCE OF 472.27 FEET ALONG THE COMMON LINE OF SAID TRACTS
ONE AND 1 TO A POINT FROM WHICH A FOUND 1/2-INCH IRON ROD
BEARS NORTH 69 DEGREES 41 MINUTES 21 SECONDS WEST, A DISTANCE
OF 0.52 OF ONE FOOT;

2

 
So ON DBD WN BP WD HB Ke

NOH NY NH NY NH HN WH HN KR RH ee ee eee UL

 

 

THENCE SOUTH 89 DEGREES 29 MINUTES 56 SECONDS EAST, A
DISTANCE OF 359.26 FEET ALONG SAID COMMON LINE TO A FOUND
1/2-INCH IRON ROD;

THENCE NORTH 00 DEGREES 33 MINUTES 45 SECONDS EAST, A
DISTANCE OF 161.09 FEET ALONG SAID COMMON LINE TO A FOUND
1/2-INCH IRON ROD;

THENCE NORTH 22 DEGREES 59 MINUTES 58 SECONDS WEST, A
DISTANCE OF 379.14 FEET ALONG SAID COMMON LINE TO A FOUND
1/2-INCH IRON ROD;

THENCE NORTH 05 DEGREES 16 MINUTES 35 SECONDS EAST, A
DISTANCE OF 95.75 FEET ALONG SAID COMMON LINE TO A FOUND 1/2-
INCH IRON ROD AT THE COMMON NORTH CORNER OF AFORESAID
TRACTS ONE AND 1, SAID TRON ROD BEING ON THE AFORESAID SOUTH
LINE OF STONEY CREEK ESTATES;

THENCE NORTH 72 DEGREES 24 MINUTES 01 SECONDS EAST, A
DISTANCE OF 54.27 FEET ALONG THE COMMON LINE OF SAID TRACT
ONE AND SAID STONEY CREEK ESTATES TO THE POINT OF
BEGINNING AND CONTAINING 435,593 SQUARE FEET OR 10.00 ACRES
OF LAND, TOGETHER WITH ANY AND ALL IMPROVEMENTS AND
APPURTENANCES THEREON, ASSESSOR’S PARCEL NUMBERS
650136060100104HS; 65013606010010400.

9. REAL PROPERTY LOCATED AT 1204 SOUTH CLARK ROAD,
CEDAR HILL, DALLAS COUNTY, TEXAS 75104

MORE PARTICULARLY DESCRIBED AS ALL THAT REAL PROPERTY
SITUATED IN THE COUNTY OF DALLAS, STATE OF TEXAS:

BEING A 13.27 ACRE TRACT OF LAND SITUATED IN THE WILLIAM C.
BILLINGSLEY 160 ACRE SURVEY, ABSTRACT NO. 136, AND THE WILLIAM
MASTERS 160 ACRE SURVEY, ABSTRACT NO. 899, DALLAS COUNTY,
TEXAS, BEING ALL THAT CERTAIN TRACT OF LAND DESCRIBED IN
DEED AS TRACT TWO TO KELLI FREEMAN, AS RECORDED IN
INSTRUMENT NO. 200503550084, DEED RECORDS OF DALLAS COUNTY,
TEXAS, AND BEING MORE PARTICULARLY DESCRIBED BY METES AND
BOUNDS AS FOLLOWS:

BEGINNING AT A FOUND 1/2-INCH IRON ROD AT THE COMMON EAST
CORNER OF SAID TRACT TWO AND THAT CERTAIN TRACT OF LAND
DESCRIBED AS TRACT ONE IN SAID FREEMAN DEED, SAID IRON ROD
BEING ON THE WEST LINE OF THAT CERTAIN TRACT OF LAND
DESCRIBED IN DEED TO DAVID WILLIS AND BARBARA WILLIS, AS
RECORDED IN VOLUME 96021, PAGE 2189, SAID DEED RECORDS;

THENCE SOUTH 00 DEGREES 33 MINUTES 45 SECONDS WEST, A
DISTANCE OF 400.00 FEET ALONG THE COMMON LINE OF SAID TRACT
TWO AND SAID WILLIS TRACT TO A FOUND 1/2-INCH IRON ROD;

 
S ON DBD WN BR |W BH He

Oo NY NY NY NH HN NH KH KH RH ee ee ee Le i
CN DW BF WH FH OG Oo wee HUN A WwW BR WO YH BO

 

 

THENCE SOUTH 45 DEGREES 33 MINUTES 45 SECONDS WEST, PASSING A
FOUND 1/2-INCH IRON ROD AT A DISTANCE OF 629.94 FEET AND
CONTINUING A TOTAL DISTANCE OF 731.92 FEET ALONG SAID

COMMON LINE TO THE COMMON SOUTH CORNER OF SAID TRACT TWO
AND THAT CERTAIN TRACT OF LAND DESCRIBED IN DEED TO TERRY
M. CAMPER, SR., AS RECORDED IN INSTRUMENT NO. 200503584402,
AFORESAID DEED RECORDS;

THENCE NORTH 67 DEGREES 19 MINUTES 24 SECONDS WEST, A
DISTANCE OF 50.48 FEET ALONG THE COMMON LINE OF SAID TRACT
TWO AND SAID CAMPS TRACT;

THENCE NORTH 41 DEGREES 07 MINUTES 33 SECONDS EAST, A
DISTANCE OF 49.34 FEET ALONG SAID COMMON LINE;

THENCE NORTH 04 DEGREES 40 MINUTES 26 SECONDS EAST, A
DISTANCE OF 77.45 FEET ALONG SAID COMMON LINE;

THENCE SOUTH 76 DEGREES 30 MINUTES 09 SECONDS EAST, A
DISTANCE OF 96.76 FEET ALONG SAID COMMON LINE;

THENCE NORTH 25 DEGREES 33 MINUTES 58 SECONDS EAST, A
DISTANCE OF 87.97 FEET ALONG SAID COMMON LINE;

THENCE NORTH 48 DEGREES 12 MINUTES 32 SECONDS EAST, A
DISTANCE OF 217.53 FEET ALONG SAID COMMON LINE;

THENCE NORTH 07 DEGREES 31 MINUTES 18 SECONDS EAST, A
DISTANCE OF 71.74 FEET ALONG SAID COMMON LINE;

THENCE NORTH 45 DEGREES 17 MINUTES 42 SECONDS WEST, A
DISTANCE OF 47.91 FEET ALONG SAID COMMON LINE TO A POINT
FROM WHICH A FOUND 1/2-INCH IRON ROD BEARS NORTH 58 DEGREES
41 MINUTES 01 SECONDS EAST, A DISTANCE OF 0.54 OF ONE FOOT;
THENCE NORTH 33 DEGREES 16 MINUTES 05 SECONDS WEST, A
DISTANCE OF 313.56 FEET ALONG SAID COMMON LINE TO A POINT
FROM WHICH A FENCE CORNER BEARS SOUTH 28 DEGREES 20

MINUTES EAST - 0.8 OF ONE FOOT;

THENCE NORTH 72 DEGREES 09 MINUTES 03 SECONDS WEST, A
DISTANCE OF 142.93 FEET ALONG SAID COMMON LINE TO A POINT
FROM WHICH A FOUND RAILROAD SPIKE BEARS NORTH 57 DEGREES 04
MINUTES 03 SECONDS EAST, A DISTANCE OF 0.52 OF ONE FOOT;

THENCE NORTH 59 DEGREES 08 MINUTES 16 SECONDS WEST, A
DISTANCE OF 131.42 FEET ALONG SAID COMMON LINE TO A POINT
FROM WHICH A FOUND 1/2-INCH IRON ROD BEARS NORTH 84 DEGREES
58 MINUTES 20 SECONDS EAST, A DISTANCE OF 0.44 OF ONE FOOT;

THENCE NORTH 34 DEGREES 44 MINUTES 43 SECONDS WEST, A
DISTANCE OF 66.00 FEET ALONG SAID COMMON LINE TO A POINT
FROM WHICH A FOUND 1/2-INCH IRON ROD BEARS NORTH 71 DEGREES
10 MINUTES 32 SECONDS EAST, A DISTANCE OF 0.51 OF ONE FOOT, SAID
POINT BEING THE COMMON CORNER OF AFORESAID TRACT TWO,
AFORESAID CAMPS TRACT, AND THAT CERTAIN TRACT OF LAND

4

 
So ON DOD NH BR Wb

10
11
12
13
14
15
16
17
18
19
20
21
22
Zo
24
2
26
Zi
28

 

 

DESCRIBED IN DEED TO TERRY M. CAMPA, SR. AND WIFE, LAURA L.
CAMPA, AS RECORDED IN INSTRUMENT NO. 200503602018, AFORESAID
DEED RECORDS;

THENCE NORTH 54 DEGREES 00 MINUTES 46 SECONDS WEST, A
DISTANCE OF 458.48 FEET ALONG THE COMMON LINE OF SAID TRACT
TWO AND SAID CAMPA TRACT (200503602018) TO A POINT FROM WHICH
A FOUND 1/2-INCH IRON ROD BEARS NORTH 52 DEGREES 18 MINUTES
08 SECONDS EAST, A DISTANCE OF 0.31 OF ONE FOOT, SAID POINT
BEING THE COMMON CORNER OF SAID TRACT TWO, SAID CAMPA
TRACT (200503602018), AND THAT CERTAIN TRACT OF LAND DESCRIBED
IN DEED AS TRACT 1 TO DAVID HOELSCHER AND WIFE, SUZANNE
HOELSCHER, AS RECORDED IN INSTRUMENT NO. 201000321376, SAID
DEED RECORDS;

THENCE NORTH 45 DEGREES 33 MINUTES 45 SECONDS EAST, A
DISTANCE OF 499.46 FEET ALONG THE COMMON LINE OF SAID TRACT

TWO AND SAID TRACT ITO A FOUND 1/2-INCH IRON ROD AT THE
COMMON WEST CORNER OF SAID TRACT TWO AND AFORESAID TRACT

ONE;

THENCE SOUTH 52 DEGREES 04 MINUTES 37 SECONDS EAST, A
DISTANCE OF 935.05 FEET ALONG THE COMMON LINE OF SAID
TRACTS ONE AND TWO TO THE POINT OF BEGINNING AND
CONTAINING 578,128 SQUARE FEET OR 13.27 ACRES OF LAND;

TOGETHER WITH ANY AND ALL IMPROVEMENTS AND
APPURTENANCES THEREON, ASSESSOR’S PARCEL NUMBER 650-136060-

100-10000.
(all of which constitutes Property)

and an in personam criminal forfeiture money judgment of $11,300,000. The government
shall apply the value of the administratively forfeited assets to the money judgment amount,
meaning Gareth David Long will be responsible for the remaining money judgment balance
of $10,900,000. In addition, the government will apply the net sale proceeds of the real
Property (pp. 2-5 above) and the forfeited cash (p. 2 above) towards the payment of the
money judgment.

The United States of America may amend this order at any time to add subsequently
located property or substitute property to the forfeiture order pursuant to Fed. R. Crim. P.
32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycutt v.

United States, 137 S. Ct. 1626 (2017).

 
So ON Do NH BR WW Pb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The United States of America is now entitled to, and should, reduce the
aforementioned property to the possession of the United States of America.

I HEREBY ORDER that the United States of America should seize the
aforementioned property.

I FURTHER ORDER that the United States of America recover from Gareth David
Long an in personam criminal forfeiture money judgment of $11,300,000, minus the offsets
mentioned above (pp. 1-5).

I FURTHER ORDER all possessory rights, ownership rights, and all rights, titles,
and interests of Gareth David Long in the aforementioned property are forfeited and are
vested in the United States of America and shall be safely held by the United States of
America until further order of the court.

I FURTHER ORDER the United States of America to publish for at least 30
consecutive days on the official internet government forfeiture website, www. forfeiture.gov,
notice of this Order, which shall describe the forfeited property, state the time under the
applicable statute when a petition contesting the forfeiture must be filed, and state the name
and contact information for the government attorney to be served with the petition, under
Fed. R. Crim. P. 32.2(6)(6) and 21 U.S.C. § 853(n)(2).

I FURTHER ORDER that any individual or entity who claims an interest in the
aforementioned property must file a petition for a hearing to adjudicate the validity of the
petitioner’s alleged interest in the property, which petition shall be signed by the petitioner
under penalty of perjury under 21 U.S.C. § 853(n)(3) and 28 U.S.C. § 1746, and shall set
forth the nature and extent of the petitioner’s right, title, or interest in the forfeited property
and all facts supporting the petitioner’s petition and the relief sought. Any such petition
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than 30 days after the notice is sent or, if direct notice was not sent,
no later than 60 days after the first day of the publication on the official internet government

forfeiture site, www.forfeiture.gov. The petitioner shall serve a copy of the petition upon the

 
oo OH NN WDB WN BP W bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Asset Forfeiture Attorney of the United States Attorney’s Office at the following address at
the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

I FURTHER ORDER that the notice described herein need not be published in the
event a Declaration of Forfeiture is issued by the appropriate agency following publication
of notice of seizure and intent to administratively forfeit the above-described property.

I FURTHER ORDER the Clerk of the Court to send copies of this Order to all
counsel of record and three certified copies to the United States Attorney’s Office, Attention
Asset Forfeiture Unit.

DATED November 5, 2019.

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
